Hill, J.
An applicant for homestead and exemption applied to have certain realty and personalty set aside to him as an exemption on the ground that he is “aged and infirm,” under the Civil Code (1910), § 3377; and certain creditors filed objections to the grant of the homestead, on the ground that the title to the property is not in the applicant, or that he has made a conveyance of it. Held, that the title to the property in which a homestead is sought to be set aside is not directly involved, and therefore the question raised by the application and objections urged by a creditor of the applicant is not one respecting title to land, so as to confer jurisdiction on the Supreme Court as provided in the constitution of this State. See Ga. E. 1916, p. 19. The questions involved in the present case are within the jurisdiction of the Court of Appeals, and not of the Supreme Court; and therefore the case is transferred to the former court for consideration and determination. See Colley v. A. & W. P. R. Co., 156 Ga. 43 (118 S. E. 712).

Transferred to the Court of Appeals.


All the Justices conowr.